     Case 2:90-cv-00520-KJM-DB Document 7134 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM KJN P
12                       Plaintiffs,
13           v.                                        ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17

18                  As required by court order, ECF No. 7095, plaintiff-intervenor Christopher Lipsey

19   (hereafter Lipsey) and defendants have filed a joint statement regarding a proposed schedule to

20   adjudicate Lipsey’s claim. ECF No. 7130. Lipsey and defendants disagree about whether Lipsey

21   requires leave of court to conduct discovery on his claim and they include in the proposed

22   schedule a timeframe for proceedings on a motion by Lipsey for leave to conduct discovery. Id.

23   at 2. In accordance with this agreement, Lipsey has filed a motion for leave to file the motion to

24   conduct discovery. ECF No. 7131.

25   /////

26   /////

27   /////

28   /////
                                                       1
     Case 2:90-cv-00520-KJM-DB Document 7134 Filed 04/22/21 Page 2 of 2


 1               Good cause appearing, IT IS HEREBY ORDERED that:
 2               1.     Lipsey’s April 19, 2021 motion, ECF No. 7131, is GRANTED; and
 3               2.     Lipsey’s motion for leave to conduct discovery shall be filed, briefed, and
 4               heard on the schedule proposed by the parties in their April 19, 2021 Joint
 5               Statement, ECF No. 7130.
 6   DATED: April 21, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
